Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-17 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-4, 6-17 and 20 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches a pixel circuit for driving an electroluminescent element to emit light.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A pixel circuit for driving an electroluminescent element to emit light, comprising:
a first switch element configured to be turned on in response to a scan signal, and transmit a data signal to a first node;
a driving transistor configured to be turned on in response to a signal of the first node, and output a driving current to a first electrode of the electroluminescent element under the action of a first power supply signal;
a storage capacitor having a first terminal being connected to the first node, and a second terminal being connected to the first electrode of the electroluminescent element, and a second electrode of the electroluminescent element receiving a second power supply signal;
a second switch element configured to be turned on in response to the scan signal, and communicate with the first electrode of the electroluminescent element and a detection line; and
a photosensitive element connected to the detection line, and configured to acquire an optical signal of the electroluminescent element, so that an external compensation circuit collects an optical signal acquired by the photosensitive element through the detection line at a stage in which the pixel circuit drives the electroluminescent element to emit light, and compensates the data signal according to the optical signal,
wherein a plurality of pixel circuits each being the pixel circuit are arranged in an array, and wherein: 
detection lines in the pixel circuits belonging to a same column and driving the electroluminescent elements to emit light at different times are connected to a same external compensation circuit; or 
detection lines in the pixel circuits belonging to different columns and driving the electroluminescent elements to emit light at different times are connected to a same external compensation circuit.”.
Referring to claim 11, the prior art of record teaches a pixel circuit driving method.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A pixel circuit driving method for driving a pixel circuit that drives an electroluminescent element to emit light, comprising: providing the pixel circuit, the pixel circuit comprising:
a first switch element configured to be turned on in response to a scan signal, and transmit a data signal to a first node;
a driving transistor configured to be turned on in response to a signal of the first node, and output a driving current to a first electrode of the electroluminescent element under the action of a first power supply signal;
a storage capacitor having a first terminal being connected to the first node, and a second terminal being connected to the first electrode of the electroluminescent element, and a second electrode of the electroluminescent element receiving a second power supply signal;
a second switch element configured to be turned on in response to the scan signal, and communicate with the first electrode of the electroluminescent element and a detection line; and
a photosensitive element connected to the detection line, and configured to acquire an optical signal of the electroluminescent element, so that an external compensation circuit collects an optical signal acquired by the photosensitive element through the detection line at a stage in which the pixel circuit drives the electroluminescent element to emit light, and compensates the data signal according to the optical signal;
in a charging phase, turning on the first switch element and the second switch element with the scan signal, transmitting the data signal to the first node, and transmitting the second power supply signal to the first electrode of the electroluminescent element to charge the storage capacitor through the data signal and the second power supply signal; and
in a light emitting phase, turning on the driving transistor with the signal of the first node, outputting the driving current under the action of the first power supply signal to drive the electroluminescent element to emit light, and acquiring and transmitting, by the photosensitive element, the optical signal of the electroluminescent element to the external compensation circuit through the detection line, so that the external compensation circuit compensates the data signal in accordance with the optical signal.”.
Referring to claim 16, the prior art of record teaches a display device comprising an electroluminescent element and a pixel circuit for driving the electroluminescent element to emit light.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display device comprising an electroluminescent element and a pixel circuit for driving the electroluminescent element to emit light, the driving circuit comprising:
a first switch element configured to be turned on in response to a scan signal, and transmit a data signal to a first node;
a driving transistor configured to be turned on in response to a signal of the first node, and output a driving current to a first electrode of the electroluminescent element under the action of a first power supply signal;
a storage capacitor having a first terminal being connected to the first node, and a second terminal being connected to the first electrode of the electroluminescent element, and a second electrode of the electroluminescent element receiving a second power supply signal;
a second switch element configured to be turned on in response to the scan signal, and communicate with the first electrode of the electroluminescent element and a detection line; and
a photosensitive element connected to the detection line, and configured to acquire an optical signal of the electroluminescent element, so that an external compensation circuit collects an optical signal acquired by the photosensitive element through the detection line at a stage in which the pixel circuit drives the electroluminescent element to emit light, and compensates the data signal according to the optical signal,
wherein the external compensation circuit comprises:
 a modulation and demodulation sub-circuit configured to demodulate the optical signal according to a frequency of the scan signal, and wherein the external compensation circuit further comprises:
an operational amplifier having a first terminal connected to the detection line, a second terminal connected to the second power supply signal, and 
a third terminal connected to the modulation and demodulation sub-circuit; and a resistor connected between the first terminal and the third terminal of the operational amplifier.”.

Referring to claims 2-4, 6-10, 12-15, 17 and 20 are allowable based upon dependent on independent claims 1, 11, and 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624